             Case 1:18-cv-02535-PAC Document 18 Filed 08/17/21 Page 1 of 2

                                     UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK
                                             OFFICE OF THE CLERK
                                              500 PEARL STREET
                                          NEW YORK, NEW YORK 10007


RUBY J. KRAJICK
CLERK OF COURT




                                                          August 17, 2021


   VIA ECF AND OVERNIGHT MAIL

    Bradly Gurion Marks                                Joseph James Lynett
    The Marks Law Firm PC                              Jackson Lewis P.C. (WP)
    175 Varick Street 3rd Floor                        44 South Broadway, 14th Floor
    New York, NY 10014                                 White Plains, NY 10601

    Joseph James DiPalma
    Jackson Lewis P.C. (WP)
    44 South Broadway, 14th Floor
    White Plains, NY 10601

           In re: Young v. Chubb Group Holdings, Inc. (1:18-cv-2535) (PAC)

    Dear Counsel:

            I have been contacted by Judge Crotty who presided over the above-mentioned case.

            Judge Crotty informed me that it has been brought to his attention that while he presided
    over the above-referenced case he owned stock in Chubb Ltd. His ownership of stock neither
    affected nor impacted his decisions in this case. However, his stock ownership would have
    required recusal under the Code of Conduct for United States Judges, and thus, Judge Crotty
    directed that I notify the parties of the conflict.

             Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
    provides the following guidance for addressing disqualification that is not discovered until
    after a judge has participated in a case:

                    [A] judge should disclose to the parties the facts bearing on
                    disqualification as soon as those facts are learned, even though
                    that may occur after entry of the decision. The parties may then
                    determine what relief they may seek and a court (without the
                    disqualified judge) will decide the legal consequence, if any,
                    arising from the participation of the disqualified judge in the
                    entered decision.
         Case 1:18-cv-02535-PAC Document 18 Filed 08/17/21 Page 2 of 2

Letter to Counsel of Record
In re: Young v. Chubb Group Holdings, Inc. (1:18-cv-2535) (PAC)
August 17, 2021
Page 2



        Although Advisory Opinion 71 contemplated disqualification after a Court of
 Appeals oral argument, the Committee explained “[s]imilar considerations would apply when
 a judgment was entered in a district court by a judge and it is later learned that the judge was
 disqualified.”

        With Advisory Opinion 71 in mind, you are invited to respond to Judge Crotty’s
 disclosure of a conflict in this case. Should you wish to respond, please submit your response
 on or before August 31, 2021. Any response will be considered by another judge of this
 court without the participation of Judge Crotty.


                                                     Sincerely,

                                                     /s/Ruby J. Krajick
                                                     Ruby J. Krajick
                                                     Clerk of Court
